Citation Nr: 1609842	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an eye injury.

3.  Entitlement to a rating in excess of 10 percent for a lumbosacral or cervical strain.

4.  Entitlement to secondary service connection for lower extremity radiculopathy. 

5.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 2003 to March 2004, and from May 2009 to May 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran underwent a hearing in January 2016 with the below undersigned Administrative Law Judge (ALJ).  A transcript of the hearing is associated with the record. 

The issues of entitlement to an increased rating for lumbosacral or cervical strain and entitlement to service connection for lower extremity radiculopathy are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On January 6, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeal of the issue of entitlement to service connection for bilateral hearing loss. 



2.  On January 6, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeal of the issue of entitlement to service connection for an eye injury. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204(2015).

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for an eye injury have been met.  38 U.S.C.A. § 7105(b)(2); (d)(5) (West 2014); 38 C.F.R. § 20.204(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.

In the present case, the Veteran clearly expressed his intent to withdraw his appeals concerning entitlement to service connection for bilateral hearing loss and injury to the eyes in a January 2016 communication.  Consequently, the Board finds that the Veteran has withdrawn his appeals as to these issues.  Hence, there remain no new allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review these appeals, and they are dismissed.




ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for an eye injury is dismissed. 


REMAND

The Veteran contends that he is entitled to an increased rating for lumbosacral or cervical strain and secondary service connection for lower extremity radiculopathy.  

Concerning the Veteran's request for an increased rating, the Veteran underwent a Compensation and Pension (C&P) examination in January 2013.  However, at the January 2016 hearing, the Veteran stated that his condition has since worsened.  The Veteran has not been afforded another VA examination since making that statement. 

It is well-settled that, when the evidence of record "does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this case, a VA examination was obtained four years ago, and there is reason to doubt whether the examination accurately reflects the Veteran's disability, in light of the Veteran's representative's statement at the hearing that the Veteran's condition had recently worsened.  Consequently, the Board finds that an additional VA examination is needed.  See VAOPGCPREC 11-95 (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

Concerning the Veteran's appeal for entitlement to secondary service connection for lower extremity radiculopathy, the Board finds the Veteran's radiculopathy claim is 


inextricably intertwined with the Veteran's degenerative joint disease claim, as nerve damage is inextricably intertwined with spinal problems.  As such, the radiculopathy should also be addressed by the C&P examiner. 

With regard to the TDIU claim, the Board notes that whenever a veteran files a claim for an increased rating and submits evidence of unemployability due to service-connected disability, he has implicitly made a claim for TDIU.  The TDIU is not a separate claim that must be raised with specificity; rather, it is a component of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In the January 2016 hearing, the Veteran stated that his back condition affects his ability to work for his DJ business.  Consequently, a TDIU request is considered to have been raised by the record.  The Board finds that further development is necessary to properly adjudicate this issue. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner.

The examiner should ascertain the current severity and manifestations of the Veteran's service connected lumbosacral and cervical strain.

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's lower extremity radiculopathy.  

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the radiculopathy is caused by or aggravated by the Veteran's lumbosacral condition. 

3.  The AOJ should ensure that all VCAA Notice and Assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion. 

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


